Citation Nr: 0916283	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  07-16 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 
1969.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2005 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, that denied the 
benefit sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2008 this matter was remanded for verification of 
the Veteran's contended stressors.  The Board finds the 
development directed by the Board in its last remand was not 
accomplished.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

Specifically, the United States Army & Joint Services Records 
Research Center (JSRRC) has never been contacted for stressor 
verification.  In the October 2008 remand, the Board 
specifically directed the RO to contact the JSRRC to obtain 
verification of the stressors.  However, an October 2008 
letter reveals the RO contacted the Department of the Navy.  
A response from the JSRRC must be obtained before the matter 
can be properly adjudicated.  

In addition, on remand the NAVAL Safety Center should be 
contacted at 375 A Street, Norfolk, VA 23511, (757) 444-3520.  
This office should have record of the accidents identified by 
the Veteran. 

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's statements of 
alleged PTSD stressors, as well as copies 
of his service personnel records and any 
other relevant evidence, to the United 
States Army & Joint Services Records 
Research Center (JSRRC). Request that 
JSRRC attempt to verify the following 
alleged stressors:

a) Unit histories pertaining to the 
crash, fire and 
rescue crew at NAS Miramar should be 
requested for the period of May 1966 - 
June 1969.
        
        b) The Navy Shore Station History 
for NAS Miramar for the years of 1966, 
1967, and 1969 should be requested.
        
        c) A specific request should be made 
for reports of any fuel depot fires in 
NAS Miramar, California, during the time 
periods of April 1967 to May 1967 and 
June 1967 to July 1967.
        
        d) An additional request should be 
made for verification of deaths of 
mechanics at NAS Miramar, California due 
to accidental ejections, including from 
hangar VF24, for the time periods of 
October 1967 to November 1967, December 
1967 to January 1968, and February 1968 
to March 1968.
        
        e) Another request should be made 
for verification of any plane crashes at 
NAS Miramar during January 1968 to 
February 1968 and March 1968 to April 
1968.

2.  Forward the Veteran's statements of 
alleged PTSD stressors, as well as copies 
of his service personnel records and any 
other relevant evidence, to the NAVAL 
Safety Center at 375 A Street, Norfolk, 
VA 23511, (757) 444-3520.   
        
        a) Request that the NAVAL Safety 
Center verify whether the Veteran served 
on the crash fire and rescue crew at NAS 
Miramar between June 1965 and June 1969.  
Alternatively, ask the NAVAL Safety 
Center to opine on whether the Veteran's 
personnel records are reflective of the 
type of training that would have been 
required to be a member of the crash fire 
and rescue crew.
        
        b) Request that the NAVAL Safety 
Center attempt to verify items (c) 
through (e) above.  

3.  Any negative response received from 
either the JSRRC, or from the NAVAL 
Safety Center, must be thoroughly 
documented in the claims file.

4.  Thereafter, if one or more of the 
alleged stressors is verified, afford the 
Veteran a comprehensive psychiatric VA 
examination. All indicated evaluations 
and tests deemed necessary by the 
examiner should be accomplished. The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly VA outpatient 
treatment records and express an opinion 
as to the following:

        a) The examiner should clarify the 
Veteran's diagnosis and specifically 
comment on whether the Veteran has a 
diagnosis of PTSD consistent with the 
criteria for a diagnosis under the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).
        
        b) The examiner should express an 
opinion as to whether it is at least as 
likely as not (at least a 50 percent 
probability) that the Veteran has PTSD 
that is based upon specified in-service 
stressors or is related to the Veteran's 
military service.

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.

After all of the above actions have been completed, 
readjudicate the Veteran's claim.  If the claim remains 
denied, issue to the Veteran a supplemental statement of the 
case, and afford the appropriate period of time within which 
to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



